           Case 2:20-mj-12418-JBC Document 4 Filed 10/21/20 Page 1 of 1 PageID: 10

                                   UNITED STATES DISTRICT COURT
                                                          for the
                                                   District of New Jersey

                                     MAGISTRATE'S COURTROOM MINUTES

                                                                    MAGISTRATE JUDGE: JAMES B. CLARK, III
             UNITED STATES OF AMERICA
                                                                    CASE NO.          20-mj-12418-JBC
                                             Plaintiff
                                                                                           10/21/2020
                              V.                                    DATE OF PROCEEDINGS:

                    JEFFERSON ROBERT
                                            Defendant
                                                                    DATE OF ARREST:       ------------
                                                                                           10/21/2020



      EEDINGS: In i tial Appearance

     OMPLAINT                                                    0 TEMPORARY COMMITMENT
       VISED OF RIGH S                                           0 CONSENT TO DETENTION WITH RIGHT TO MAKE A
      AIYER OF COUNSEL                                           0 BAIL APPLICATION AT A LATER TIME
                                                                                  1 i04'6D
                    �
00.ft PT. OF COUNSEL:   , AFPD  .c=]_CJA                         QBAIL DENI D - DEFENDANT REMANDED TO CUSTODY
� WAIYER OF HRG:        PRELIM �REMOVAL                          IQf  BA LJ T�,
                                                                        , r
0 CONSENT TO MAGISTRATE'S JURISDICTION                                       UNSECURED BOND
0   PLEA ENTERED:    C7GUILTY         C7
                                    NOT GUILTY                           0   SURETY BOND SECURED BY CASH/PROPERTY
D   PLEA AGREEMENT                                                        VEL RESTRICTED__,N_J ________
0 RULE 11 FORM                                                           ORT TO PRETRIAL SERVICES
0 FINANCIAL AFFIDAVIT EXECUTED                                   0 DRUG TESTING AND/OR TREATMENT
D   OTHER: ---------------                                       LJJ-1ENTAL HEALTH TESTING AND/OR TREATMENT
                                                                 (]2f,SURRENDER AND/OR OBTAIN NO PASSPORT
                                                                 fil  SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                      ADDITIONAL CONDITIONS

 HEARING SET FOR:

0 PRELIMINARY/REMOVAL HRG.                                          DATE:______________
D DETENTION/BAIL HRG.                                               DATE:______________
D TRIAL: .c::J_couRT c::::J_JURY                                    DATE:______________
D SENTENCING                                                        DATE:______________
□ OTHER:------------                                                DATE:______________


APPEARANCES:


AUSA:__A_n_dre_ _ K_ o_g_an___________
            _ w
DEFT. COUNSEL:      David Holman, AFPD

PROBATION:--------------
INTERPRETER--------------
                 Lan guage:


TIME COMMENCED:__
                 3:01 pm
                          2_:_L\_S_-+1>-·
                            v---�-· --
                            ___
TIME TERMINATED:_____ __-_\          _
                                                                                            Stephen Bond
           _ ______________
CD NO:_Zo_om
                                                                            Stephen Bond, Deputy Clerk
